      Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 1 of 19
                                              USDCSDNY
                                              OOCUM£N'l'
                                              m..BCillONlCAlLY FILm>
UNITED STATES DISTRICT COURT                  DOC,:
SOUTHERN DISTRICT OF NEW YORK                                   ~.:-f"!"!'--25"---,ci--
                                              DA'll! PIUID::::!"·~·
 STEPHEN WALSH,

                     Petitioner,                9 Cr. 722 (LAP)
                                              17 Civ. 6651 (LAP)
 -against-
                                             MEMORANDUM AND ORDER
UNITED STATES OF AMERICA,

                     Respondent.



LORETTA A.   PRESKA, Senior United States District Judge:

     Petitioner Stephen Walsh ("Petitioner")           seeks a writ,

pursuant to 28 U.S.C. § 2255, challenging his April 25, 2014

sentencing following a guilty plea in the United States District

Court, Southern District of New York.        (Motion For Relief

Pursuant To 28 U.S.C. § 2255 On Behalf Of Stephen Walsh ("Pet.

Mot."), dated Aug. 30, 2017     [dkt. no. 249] .)       Petitioner pleaded

guilty to one count of securities fraud.          (Apr. 25, 2014 Plea

Hearing Transcript    ("Plea Tr."), dated Jan. 8, 2019             [dkt. no.

249-1], Ex. A at 6).     Based on Petitioner's plea, Judge Miriam

Goldman Cedarbaum sentenced Petitioner to a term of 20 years'

imprisonment, followed by 3 years'      supervised release, and

imposed a mandatory $100 special assessment.             (Oct. 29, 2014

Sentencing Transcript    ("Sentencing Tr."), dated Jan. 8, 2019

[dkt. no. 249-1], Ex. Bat 17-18).

     Petitioner argues that his counsel was ineffective on a

number of grounds.     For the following reasons,         the Petition is

                                    1
         Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 2 of 19



granted.      Pursuant to 28 U.S.C. 2255(b), Petitioner shall appear

before the Court for resentencing.

                                    BACKGROUND

     Petitioner Walsh and co-defendant Paul Greenwood were

arrested on February 25, 2009, based on a criminal complaint.

Thereafter, Indictment 09 Cr. 722 (MGC) was returned on July 24,

2009, charging Walsh with six counts.                Count One charged Walsh

with conspiracy to commit securities and wire fraud, in

violation of 18 U.S.C.       §    371. Count Two charged Walsh with

securities fraud, in violation of 15 U.S.C.                  §§   78j (b) and 78ff,

17 C.F.R.     §   2401.l0b-5, and 18 U.S.C.      §    2.     Count Three charged

Walsh with commodities fraud, in violation of 7 U.S.C.                    §§    60(1)

and 13(a) (2) and (5), and 18 U.S.C.        §    2.        Counts Four and Five

charged Walsh with wire fraud, in violation of 18 U.S.C.                       §§   1343

and 2.     Count Six charged Walsh with money laundering, in

violation of 18 U.S.C.       §§   1957 and 2.

     From October 2009 to May 2013, Walsh was represented by

Mark Flessner, Esq., initially of Sonnenschein Nath & Rosenthal

LLP ("Sonnenschein") and then of Holland & Knight LLP. Through

February 2013, Walsh was also represented by Glenn Colton of

Sonnenschein. On December 22, 2009, while represented by

Flessner and Colton ("Monsanto Counsel"), Walsh moved to release

$4.5 million in assets that had been frozen pursuant to related

civil enforcement actions to pay for his legal fees. On March 9,

                                        2
        Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 3 of 19



2010, the Court granted the release of $900,000 for Walsh to pay

legal fees and expenses, unless the Government were to establish

probable cause at a Monsanto hearing that such funds were

tainted by fraud.      The Government initially chose not to seek a

Monsanto hearing.      Following an application by Petitioner to

release additional assets for his legal fees and expenses,

beyond the $900,000, Judge Cedarbaum held a Monsanto hearing.

On May 30, 2012, Judge Cedarbaum issued an order denying the

requested relief.      United States v. Greenwood, 865 F. Supp. 2d

444 (S.D.N.Y. 2012).       On June 5, 2012, Judge Cedarbaum granted

Walsh's request for a stay of the trial pending an interlocutory

appeal of the May 30, 2012 order.          On April 2, 2013, the Court

of Appeals affirmed the district court's ruling.            United States

v. Walsh, 712 F.3d 119 (2d Cir. 2013).

        From the outset of the case in 2009 through the Court of

Appeals decision in 2013, Monsanto Counsel spent the $900,000

the Government agreed to release, plus an additional $500,000

all in an attempt to gain release of more funds for attorneys'

fees.     (Pet. at 2-3).    When the attempt proved unsuccessful,

Monsanto Counsel withdrew.

        Following the Monsanto hearing, Petitioner retained Justin

Sher and Michael Tremonte (~Trial Counsel") and paid them a flat

fee of $100,000.      (Pet. Mot. at 13.)      In February 2014, Trial

Counsel informed Judge Cedarbaum that he wanted to schedule the

                                       3
      Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 4 of 19



trial as far out as possible, based on delays in getting the

record from Petitioner's prior attorney, his own schedule, and a

general lack of resources at his firm.          (Pet. Mot. at 16.)

    On or about April 25, 2014, Petitioner appeared before

Magistrate Judge Kevin Nathaniel Fox to plead guilty to Count

Two of the Indictment, pursuant to a plea agreement with the

Government.    (Pet. Mot. at 19).        Petitioner's plea agreement set

forth the parties' position concerning the application of the

United States Sentencing Guidelines ("U.S.S.G.n or "Guidelinesn)

to his case.    (Apr. 24, 2014 Plea Agreement, dated Mar. 19, 2018

[dkt. no. 259-1].    In the Plea Agreement, the parties stipulated

that the Guidelines range would have been 360 months to life

imprisonment in the absence of a statutory maximum sentence.

(Id. at 3).    This Guidelines range was based on an offense level

of 42 1 and a criminal history category of I.         (Id. at 2).

Because the statutory maximum sentence for Count Two was 240



1 The offense level of 42 was calculated as follows: The parties
stipulated that the base offense level was 7 pursuant to
U.S.S.G. § 2B1.l(a) (1).  The offense level was increased by 30
levels because the amount of loss was more than $400,000,000.
The offense level was increased by two levels because the
offense involved 10 or more victims. The offense level was
increased by two levels because the defendant derived more than
$1,000,000 in gross receipts from one or more financial
institutions as a result of the offense.   The offense level was
increased by four levels because the defendant was associated
with a registered broker dealer at the time he committed the
offense.  The offense level was then reduced by three acceptance
of responsibility points.

                                     4
          Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 5 of 19



months' imprisonment, the parties agreed that the Stipulated

Guidelines Sentence was 240 months imprisonment.               Id. at 3).

The Plea Agreement contained an appellate waiver provision, in

which the Petitioner agreed not to file a direct appeal or a

Section 2255 motion challenging any sentence equal to or below

the Stipulated Guidelines Sentence of 240 months.              (Id. at 4).

         At the plea hearing, Petitioner confirmed that he

understood the range of penalties, including the maximum

sentence.       He also agreed that the agreement "constrict[ed]

[his] ability to appeal from or collaterally attack the judgment

of conviction or sentence that might be imposed upon [him]."

    (Plea Tr. at 14) . 2   He was not advised that he could not appeal

any sentence at or below 20 years; he agreed only that

"notwithstanding the analysis of the guidelines in the" Plea



2THE COURT: There is also text in the April 24, 2014 writing
that constricts your ability to seek a sentence to appeal from
or collaterally attack the judgment of conviction or sentence
that might be imposed upon you and, also, restricts your ability
to seek a sentence modification, pursuant to Title 18, United
States Code, Section 3582(c).
     Are you aware of that, sir?
THE DEFENDANT: Yes, sir.    (Plea Tr. 14:10-17).
     Trial counsel testified that "Magistrate Fox told Mr. Walsh
that the plea agreement 'constricts [Mr. Walsh's] ability to
appeal from or collaterally attack the judgment of conviction or
sentence.'  I did not comment on this at the plea hearing, even
though I knew that Judge Fox's formulation understated the
effect of the appellate waiver in the plea agreement, which in
fact foreclosed nearly all avenues of appealing from any
sentence within the statutory range."    (Declaration of Michael
Tremonte ("Tremonte Deel."), dated Jan. 21, 2019 [Government
Exhibit ("GX") 1007], at 'II 19).
                                        5
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 6 of 19



Agreement, sentencing is ultimately up to the sentencing judge.

(Id.) Petitioner also did not allocute to the loss amount.

     Magistrate Judge Fox confirmed that Petitioner had reviewed

the Plea Agreement with his attorney, that he understood all of

the terms of the Plea Agreement, and that he had voluntarily

signed the Agreement.     (Plea Tr. 12).

     Following Petitioner's guilty plea, the United States

Probation Office prepared the Presentence Investigation Report

("PSR") that included the Guidelines calculation for the

offense.   This calculation was the same as the Guidelines

sentence agreed to by the parties in the Plea Agreement.

Ultimately, the Probation Office recommended a sentence of 20

years imprisonment.     (PSR Addendum at 28-30 [GX 1003]).

     The instant Petition was filed on August 30, 2017, and an

evidentiary hearing was held on March 18, 2019.          At the hearing,

Petitioner Walsh and Trial Counsel Tremonte testified.

                              THE RECORD

     Trial Counsel had entered into plea negotiations with the

Government in April of 2014.      (Tremonte Deel.   ~   11).   Petitioner

argues that Trial Counsel provided ineffective assistance of

counsel by failing to advise him adequately on whether to plead

guilty or not, to wit, whether or not he should plead to a

stipulated guidelines range of 240 months, the statutory




                                    6
      Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 7 of 19



maximum, and waive his right to appeal a sentence at or below

that level.

      According to Petitioner, "[w]ith no discussion about a

defense,   [Trial Counsel] pressed [him] to plead guilty and

advised him he would be sentenced in the single digits."            (Pet.

Mot. at 6.)     Petitioner says that Trial Counsel told him that

"he would never get anywhere near 20 years and that Judge

Cedarbaum would 'read between the lines.'"         (Id.; see also

Declaration of Stephen Walsh, dated August 27, 2017 [dkt. no.

250] at 'll'll 3, 37).

      Trial Counsel testified that he told Petitioner that he

"did not expect that [Petitioner] would get a 20-year sentence,

(Mar. 18, 2019 Transcript ("Mar. 18, 2019 Tr."), dated Mar. 29,

2019 [dkt. no. 21 (17-CV-6651)], at 127:3-5, 9-19), and that if

he got a five-to-seven-year sentence, it would be a "home run."

(Id. 169:7-11; see also Tremonte Deel. 'lI 15 ("However, I

emphasized that I did not expect Judge Cedarbaum to impose a

sentence near the twenty-year maximum.")).

      Trial Counsel testified that his office and Petitioner

consulted with Joel Sickler, a Bureau of Prisons consultant,

about an appropriate designation for Petitioner.         (Tremonte Deel.

20; Mar. 18, 2019 Tr. 169:14-19).        He also acknowledged that,

when consulting with such an expert, "it would make sense to

give this expert a sense of what kind of sentence you might be

                                     7
      Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 8 of 19



anticipating, so that he could gear his research to the amount

of time the person might be facing."        (Mar. 18, 2019 Tr. 170:20-

171:5.)     Trial Counsel also conceded that he or someone at his

firm told Sickler (and Mr. Walsh) that they hoped the sentence

would be in the single digits.       (Mar. 18, 2019 Tr. 183: 25-184:

7).   After reading the PSR, which recommended a 20-year

sentence,    (Mar. 18, 2019 Tr. 172: 14-17), Mr. Sickler provided

recommendations for institutions at the 24-to-36-month range,

the 36 to approximately-SO-month range, and 120 months.          ((Mar.

18, 2019 Tr. 171:19-172:13); see also Mar. 18, 2019 Hearing,

Pet. Ex. 10; Tremonte Deel. i 22).

      Based on Petitioner's demeanor on the stand and all of the

evidence in the record, the Court credits Petitioner's testimony

that Trial Counsel told him that there was no way he could get

anywhere near a 20-year sentence.       (Mar. 18, 2019 Tr. 97:15-16).

      As noted above, Petitioner's Plea Agreement stipulated to a

loss amount of $440 million.      Petitioner asserts that he

questioned Trial Counsel about the high loss figure when the

Plea Agreement was finally explained to him, and that Trial

Counsel told him that the number was so high "it did not

matter."     (Pet. Mot. at 26.)   Petitioner says that Trial Counsel

told him "all along" that a 20-year sentence was a "hypothetical

situation," and indicated that Trial Counsel had an agreement




                                    8
         Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 9 of 19



with the Government to this effect.           (Mar. 18, 2019 Tr. 36:14-

23.)

         While the parties stipulated to the $440 million figure as

the loss amount, the parties also stipulated to a loss amount

"fairly attributable to this defendant" in the amount of

$50,743,779.       (Pet. Mot. at 33-34 n.15).      Petitioner argues that

this number fairly represents the loss amount.             (Id.)

         At sentencing, the parties made the usual arguments, but

Trial Counsel also pointed out that the case was "extremely

unusual" because the investors were projected to recover more

than 99 percent of their principal investments and because Walsh

and his co-conspirators invested some of the victims' funds in

"real viable assets." (Sentencing Tr. 9-11).            In finding that

the Guidelines Sentence of 240 months was appropriate, Judge

Cedarbaum noted, incorrectly, 3 that "many, many people had their

money, in effect, stolen by misrepresentations as to what they

would receive in exchange for their money."            (Sentencing Tr. at

1 7) .

         After imposing a sentence of 20 years' imprisonment, Judge

Cedarbaum initially advised Walsh that he had the right to



3 Greenwood was sentenced just after Walsh and on the same
underlying record, and he appealed.  Because Judge Cedarbaum had
premised the sentence on "victims' losses that were unsupported
by the record," the Court of Appeals vacated Greenwood's
sentence on a plain error basis.  United States v. Greenwood,
627 F. App'x 33 (2d Cir. 2016).
                                       9
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 10 of 19



appeal, after which Trial Counsel pointed out that Petitioner

had in fact waived his right to appeal a sentence of 20 years

imprisonment or less in his plea agreement.         (Sentencing Tr. 19,

21-23).   In light of the appellate waiver, Trial Counsel argued

that he did not "think anyone really expected that we would be

at the outer range of the hypothetical guidelines sentence" and

"that there is not another case, even remotely like it, where a

20-year sentence has been imposed."       (Plea Proceeding at 45).

Trial Counsel then asked again for the extra day on the

sentence, suggesting that "[i]t's really just a matter of one

additional day to the sentence" and would be "in the spirit of

the agreement."   Id. at 46.)     Judge Cedarbaum declined but noted

that if Petitioner "wants to withdraw his plea, I will consider

that." (Sentencing Tr. at 26).      Trial Counsel then asked for a

"brief adjournment so that we may do some research to determine

whether or not the best course, and the appropriate course, is

to withdraw the plea." (Id.) The Court agreed to a six days'

adjournment, by which time Trial Counsel was instructed to

advise the Court as to whether Walsh would be filing a motion to

withdraw his guilty plea.    (Sentencing Tr. at 28).

     By letter filed on November 4, 2014       (attached to the

Petition as Exhibit E), Trial Counsel stated that Walsh "will

not be moving to withdraw his plea" and requested that "the

Court hear further argument on the appropriate sentence in this

                                   10
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 11 of 19



case."   On November 19, 2014, the Court denied the application.

Also on November 19, 2014, the Court filed the judgment of

conviction, which stated that the judgment had been imposed on

October 29, 2014 (the same day as Walsh's sentencing proceeding)

and reported the orally imposed sentence of 240 months

imprisonment, followed by three years' supervised release.

     Petitioner filed a notice of appeal on November 25, 2014.

On appeal, Petitioner argued that his sentence should be vacated

because it was imposed without a public proceeding and without

his presence.   On April 26, 2016, the Court of Appeals issued a

summary order denying Petitioner's appeal and affirming the

district court's judgment.     On June 29, 2016, Walsh filed a

petition for panel rehearing, or, in the alternative, for

rehearing en bane, which was denied on September 2, 2016.

                            LEGAL STANDARD

     To prevail on a claim of ineffective assistance of counsel,

a defendant must overcome the "strong presumption" that his

counsel's conduct was reasonable and show that counsel's

performance fell below "an objective standard of reasonableness"

under "prevailing professional norms."        Strickland v.

Washington, 466 U.S. 668, 687-90 (1984)         The defendant must do

more than "show that the errors had some conceivable effect on

the outcome of the proceeding."      Id.; see also United States v.

Acevedo, 229 F.3d 350, 356 (2d Cir. 2000).

                                   11
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 12 of 19



     The defendant must also "affirmatively prove prejudice" by

showing that "there is a reasonable probability that, but for

counsel's unprofessional errors, the result of the proceeding

would have been different."      Strickland, 466 U.S. at 694.       Only

if the defendant meets his burden on both of these elements may

a reviewing court conclude that "counsel was not functioning as

the 'counsel' guaranteed the defendant by the Sixth Amendment"

and that the defendant was, as a result, deprived of a fair

proceeding.   Strickland, 466 U.S. at 687.

     To prevail on a claim of ineffective assistance of counsel

in connection with a plea offer, a defendant must show that

counsel's performance was deficient and that he was prejudiced

thereby.   See Lafler v. Cooper, 566 U.S. 156, 163 (2012).          Where

the defendant says he was mislead by his counsel about the

sentence he would receive, the critical question is whether he

was "'aware of the actual sentencing possibilities and, if not,

whether accurate information would have made any difference in

his decision to enter a plea.'" Ventura v. Meachum, 957 F.2d

1048, 1058 (2d Cir. 1992)    (quoting Hunter v. Fogg, 616 F.2d 55,

58 (2d Cir. 1980)).

                               DISCUSSION

     As noted above, Petitioner has made a variety of arguments

in support of his Petition; first, that Monsanto counsel

allegedly acted on the basis of financial conflicts of interest;

                                   12
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 13 of 19



second, that Trial Counsel was ineffective because of a

financial conflict of interest and for failing to render

reasonably competent advice; third, that the plea was

involuntary.    (Pet. Mot. at 38-43.)

     In additional briefing, Petitioner asserts Trial Counsel

(1) agreed to a complete waiver of appeal without properly

informing Petitioner,    (2) "waived" Petitioner's opportunity to

move to withdraw his plea when he was sentenced to the statutory

maximum,   ( 3) agreed to a "draconian plea" and to an unreal loss

amount, showing that counsel was not prepared to go to trial,

and (4) failed to take steps to notify the Chief Judge of the

Circuit of concerns over Judge Cedarbaum's health.          (Petitioner

Letter ("Pet. Mar. 26 Ltr."), dated March 26, 2019 [dkt. no.

292] at 1.)

     At this time, the Court will consider Petitioner's

arguments that Trial Counsel was ineffective in rendering advice

regarding the appeal waiver in the plea agreement because the

plea agreement was not supported by consideration.

     Based on United States v. Lutchman, 910 F.3d 33, 38 (2d

Cir. 2018), Petitioner argues that his appeal waiver was without

consideration, and based on Garza v. Idaho, 139 S. Ct. 738

(2019), he argues that this lack of consideration evinces a

constitutionally deficient performance that is per se




                                   13
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 14 of 19



prejudicial under Strickland.      (Petitioner Letter ("Pet. Mar. 11

Ltr.n), dated March 11, 2019 [dkt no. 279], at 3-6.)

     In Lutchman, the Court of Appeals held that an appeal

waiver not supported by consideration does not act as a bar to

appeal.    Lutchman, 910 F. 3d at 38.     In that case, defendant

pleaded guilty and waived any right to appeal a sentence less

than the statutory maximum.      Id. at 37.    He was then sentenced

to the statutory maximum.

     The Government responds in two ways.        Initially, while not

discussing Lutchman, it argues that this argument should be

rejected because it was not raised in the§ 2255 petition.

(Government's Post-Hearing Memorandum Of Law In Opposition

("Gov. Opp.n), dated Apr. 2, 2019 [dkt. no. 291], at 19.)           As a

threshold matter, the instant Petition was filed prior to the

decisions in Lutchman and Garza.        Defense counsel informed the

Court by letter, responded to by the Government, of their views

of the two cases shortly after Garza was decided.         Given the

relevance of the cases and counsel's timeliness in apprising the

Court of their supplemental arguments, the Court will entertain

the arguments as to the ineffectiveness of trial and appellate

counsel.

     Next, on the merits, the Government responds that the

instant waiver was supported by consideration.         It points to the

capping of the Guidelines range from 360 months to 240 months to

                                   14
        Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 15 of 19



life, a three-level reduction in his Guidelines offense level,

and barring the Government from prosecuting Petitioner for any

non-tax crimes.        (Gov. Opp. at 5, Government March 11 Letter

("Gov. Mar. 11 Ltr.n), dated Mar. 11, 2019 [dkt. no. 281], at

2. )

        Capping the Guidelines range was not consideration in this

instance as the Guidelines themselves lower any range over the

statutory maximum range to the statutory maximum.            U.S.S.G

§   5Gl. l (a) .   Further, the capping of the Guidelines range was a

function of the statutory maximum, not some beneficence on the

part of the Government.        The three-level reduction was not

consideration because it did not reduce the Guidelines range

below the statutory maximum.

        The Government argues that its agreement not to pursue

additional charges against Petitioner also constitutes

consideration.       However, the Government does not assert that it

was pursuing any investigations outside the scope of the

indictment, so any suggestion of consideration on this point is

illusory.

        Finally, the Government argues that Walsh received

consideration for his plea because he was allowed to plead to

one count instead of all six,        (Gov. Mar. 11 Ltr. at 2;

Government April 12 letter ("Gov. Apr. 12 Ltr.n), dated April

12, 2019 [dkt. no. 295]), lowering the statutory maximum.

                                      15
      Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 16 of 19



However, because consecutive terms of imprisonment were highly

unlikely in this case, the Court agrees with Petitioner that

"[p]rotecting him from that possibility bestowed on him no

substantive benefit."      (Petitioner Second Letter ("Pet. Second

Mar. 11 Ltr."), dated March 11, 2019 [dkt. no. 283], at 6).

      Petitioner also argues that his writ should be granted

based on Garza, 139 S. Ct. at 738.        The prejudice requirement of

Strickland is presumed in certain Sixth Amendment contexts, such

as "when counsel's constitutionally deficient performance

deprives a defendant of an appeal that he otherwise would have

taken."   Roe v. Flores-Ortega, 528 U.S. 470, 484 (2000).           In

Garza, the Supreme Court held that this presumption of prejudice

applies even when the defendant has signed an appeal waiver.

Garza, 139 S. Ct. at 744.

      The Government responds that the case is different because

there was an actual appeal taken here.         (Gov. Mar. 11 Ltr. at

1).   Petitioner replies that the appeal was not on the merits

and that appellate counsel "did not challenge the sentence, but

argued only that there had been no sentence imposed."           (Pet.

Mar. 26 Ltr. at 5).

      Petitioner is correct; appellate counsel sought to avoid

the appeal waiver by arguing that the sentence imposed by Judge

Cedarbaum had not been in accordance with law because it had not

been imposed in open court and thus was illegal.          Appellate

                                    16
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 17 of 19



counsel wrote: "Walsh was not sentenced on October 29."           (Reply

Brief for Defendant-Appellant, United States v. Walsh, 2016 WL

313373 (No. 14-4420-cr)     (2d Cir. 2016), at *3).

     Appellate counsel acknowledged the appeal waiver and

specifically stated that Walsh "challenges only the in camera

manner in which his sentence was imposed."         (Brief for

Defendant-Appellant, United States v. Walsh,        (No. 14-4420-cr)

2015 WL 5521967 (2d. Cir. 2015), at *20).        Appellate counsel

continued, making it clear that Walsh "does not contest the

sentence's length, substance, or the method by which is was

devised."     (Id.)   Counsel thus (ineffectively) failed to

disclaim the plea agreement's waiver provision entirely and

instead accepted the waiver and specifically disclaimed an

appeal of "the sentence."

     The Court of Appeals denied Petitioner's claim that he was

sentenced in camera in violation of the Fifth and Sixth

Amendments.    United States v. Walsh,    647 F. App'x 34, 35 (2d

Cir. 2016).

     The Supreme Court limited its holding in Garza by stating

that, while it was not addressing "what constitutes a

defendant's breach of an appeal waiver or any responsibility

counsel may have to discuss the potential consequences of such a

breach, it should be clear.        . that simply filing a notice of

appeal does not necessarily breach a plea agreement, given the

                                   17
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 18 of 19



possibility that the defendant will end up raising claims beyond

the waiver's scope."    Garza, 139 S. Ct. at 746.

     There is no doubt that appellate counsel here filed a

notice of appeal, clearing at least the outer bounds set by the

Supreme Court.   But this Court need not reach the question of

what kind of appeal a defendant is entitled to because the Court

accepts Petitioner's invitation to construe his papers to

include an ineffective assistance of appellate counsel claim.

(Pet. Second Mar. 11 Ltr. at 2).        Ineffective assistance of

trial counsel claims cannot be waived, and they were not briefed

by Petitioner's appellate counsel.       "Most fundamentally, courts

agree that defendants retain the right to challenge whether the

waiver itself was knowing and voluntary."        Garza, 139 S. Ct. at

745 (2019).

     Here, the Court is convinced that Petitioner was not

effectively represented twice - once when the appeal waiver was

effected without consideration and again when this waiver was

not raised by appellate counsel.

     In light of the above finding, the Court need not address

the other claims advanced by Petitioner, including but not

limited to claims relating to Judge Cedarbaum's health,

Petitioner's subjective understanding of the term "constrict"

with respect to his appellate rights, disputes relating to the

relevant loss amounts, whether the Petitioner knowingly declined

                                   18
     Case 1:09-cr-00722-LAP Document 298 Filed 04/25/19 Page 19 of 19



Judge Cedarbaum's offer to allow him to withdraw his plea, and

Petitioner's counsel's financial conflicts of interest.

                               CONCLUSION

     The Petition for a writ pursuant to 28 U.S.C. § 2255 [dkt.

no. 249] is granted.    Pursuant to 28 U.S.C. § 2255(b),

Petitioner shall appear before the Court for resentencing.              The

parties shall contact the Court's Courtroom Deputy at 212-805-

0116 for a date.

     SO ORDERED.

Dated:    New York, New York
          April,;/£, 2019


                            LORETTA A. PRESKA
                            Senior United States District Judge




                                   19
